DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first base layer being provided on the wafer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
In line 3 of [0049], “1171respectively” should read “1171, respectively”.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
In claim 1, line 5, “having second polarity” should read “having a second polarity”.
In claim 1, line 7, “having first polarity” should read “having a first polarity”.
In claim 9, line 2, “including” should read “includes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “its extension length” in line 9. There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear whether “its” is referring to the first electrode layer or to the first conductive elevation portion. For examination purposes, the examiner has interpreted “its extension length” in line 9 of claim 1 to read “an extension length of the first electrode layer”.
	Claim 2 recites “its extension length” in line 5. There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear whether “its” is referring to the second electrode layer or to the first conductive elevation portion. For examination purposes, the examiner has interpreted “its extension length” in line 9 of claim 1 to read “an extension length of the second electrode layer”.
Claim 4 recites “its extension length” in line 6. There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear whether “its” is referring to the second electrode layer or to the conductive elevation recess. For examination purposes, the examiner has interpreted “its extension length” in line 9 of claim 1 to read “an extension length of the first electrode layer”.
Dependent claims not directly named are rejected for being dependent upon an indefinite and unclear claim.
Appropriate correction and clarification is required. No new matter should be added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al (US 20150348964 and hereinafter Chou ‘964).
	In regards to claim 1, Chou '964 discloses a capacitor including: 
a first base layer (102 – FIG. 1A; [0012]); 
at least one first conductive elevation portion (114a, 114b, 114c & 114d – FIG. 1A; [0016]; see also [0015] & [0029]; noting layer 110 may be doped and further noting well 110 and conductive layers 124a, 124b, and 124c of the three sets of stacked layers 120a, 120b, and 120c are configured to function as a capacitor, i.e. well 110 including 114a, 114b, 114c & 114d are conductive) located above the first base layer (seen in FIG. 1A) and having a second polarity (Although at least one first conductive elevation portion having a second polarity is not explicitly recited in Chou ‘964, opposing first and second electrode layers of a capacitor will inherently have a first and second polarity, respectively, while the capacitor is in operation. Therefore, the conductive elevation portions 114a, 114b, 114c & 114d in FIG. 1A of Chou ‘964 is considered to anticipate the claimed at least one first conductive elevation portion having a second polarity.); 
at least one first electrode layer (124a– FIG. 1A; [0020]) located above the first conductive elevation portion (seen in FIG. 1A) and having first polarity (Although at least one first electrode layer having a first polarity is not explicitly recited in Chou ‘964, opposing first and second electrode layers of a capacitor will inherently have a first and second polarity, respectively, while the capacitor is in operation. Therefore, the layer 124a in FIG. 1A of Chou ‘964 is considered to anticipate the claimed at least one first electrode layer having a first polarity), wherein the first electrode layer is extended along surface profiles of the first conductive elevation portion to increase an extension length of the first electrode layer (seen in FIG. 1A; noting electrode layer 124a are extended along upward surface of 110 and 114a, 114b, 114c & 114d thereby increasing the extension length of the electrode layer 124a);  
a first electrode pad (142b – FIG. 1A; [0012]) electrically connected to the first electrode layer (seen in FIG. 1A and described in [0029]) and having the first polarity (seen in FIG. 1A and described in [0029]); and 
a second electrode pad (142a – FIG. 1A; [0012]) electrically connected to the first conductive elevation portion (seen in FIG. 1A and described in [0029]) and having the second polarity (seen in FIG. 1A and described in [0029]), wherein 
the first electrode pad and the second electrode pad are respectively for being bonded to the printed circuit board (Although the first electrode pad and the second electrode pad being respectively for being bonded to the printed circuit board is not explicitly recited in Chou ‘964, the prior art structure seen in FIG. 1A of Chou ‘964 inherently possesses this functionally defined limitation of the claimed apparatus because it is capable of performing the function.); and 
the first base layer is provided on the wafer (102 - FIG. 1A; [0013] – substrate 102 may include an elementary semiconductor such as silicon; the claim term “wafer” is being interpreted using the ordinary and customary meaning, which is “a thin disk of a purified crystalline semiconductor, typically silicon, that is divided into chips after processing”, from Dictionary of Communications Technology (1998); it appears that the first base layer claimed by applicant is part of the wafer, being similarly constituted and not having any separate function that imparts distinctive structural characteristics; therefore, the limitation “the first base layer is provided on the wafer” is anticipated by the capacitor shown in FIG. 1A of Chou ‘964).
Regarding the recitation in the preamble of the capacitor being “made by a wafer”, the phrase is directed to a product-by-process and appears to be the same or similar to that of the capacitor of Chou ‘964 (as discussed above, a wafer is defined as a thin disk of a purified crystalline semiconductor, typically silicon, that is divided into chips after processing; from Dictionary of Communications Technology (1998); see also [0013] – substrate 102 may include an elementary semiconductor such as silicon), and therefore would not be expected to impart distinctive structural characteristics to the capacitor. See MPEP 2113. Regarding the recitation in the preamble of the capacitor being “for being bonded to a printed circuit board”, the phrase states an intended use for the invention. Patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure. Furthermore, the body of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness. Therefore, the preamble of claim 1 is not being treated as a claim limitation. See MPEP 2111.02.

	In regards to claim 2, Chou ‘964 further discloses at least one second electrode layer (124b – FIG. 1A; [0021]) located above the first electrode layer (seen in FIG. 1A) and electrically connected to the first conductive elevation portion to have the second polarity (described in [0029]), wherein the second electrode layer is extended along surface profiles of the first electrode layer to increase an extension length of the second electrode layer (seen in FIG. 1A; noting electrode layer 124b is extended along surface upward surface profile of 124a thereby increasing the extension length of the electrode layer 124b).

	In regards to claim 3, Chou ‘964 further discloses wherein the at least one first electrode layer includes a plurality of first electrode layers (124a & 124c – FIG. 1A; [0020] & [0021]), and the at least one second electrode layer includes a plurality of second electrode layers (described in [0022], noting the device 100A, having N sets of stacked layers lined long the upper surfaces of the conductive elevation portions, may have N equal to or greater than three), wherein the first electrode layers and the second electrode layers are stacked in a staggered manner (seen in FIG. 1A).

	In regards to claim 4, Chou ‘964 further discloses wherein the at least one first conductive elevation portion includes a plurality of first conductive elevation portions (114a, 114b, 114c & 114d – FIG. 1A; [0016]), and there is an conductive elevation recess (recess defined by upward surface of 110 and surfaces of 114a, 114b, 114c & 114d as seen in FIG. 1A) situated between adjacent two of the first conductive elevation portions (seen in FIG. 1A), wherein the first electrode layer is extended further along surface profiles of the conductive elevation recess to increase an extension length of the first electrode layer (seen in FIG. 1A).

	In regards to claim 5, Chou ‘964 further discloses a protection layer (130 – FIG. 1A; [0012]) including a first exposed portion (opening in layer 130 that is housing pad 142b as seen in FIG. 1A) and a second exposed portion (opening in layer 130 that is housing pad 142a as seen in FIG. 1A), wherein the first electrode pad is at least partly exposed from the first exposed portion (seen in FIG. 1A), and the second electrode pad is at least partly exposed from the second exposed portion (seen in FIG. 1A).

	In regards to claim 6, Chou ‘964 further discloses at least one dielectric layer (122a – FIG. 1A; [0020]) located between the first electrode layer and the first conductive elevation portion (seen in FIG. 1A), for providing electrical isolation between the first electrode layer and the first conductive elevation portion (the capacitor seen in FIG. 1A of Chou ‘964 inherently possesses this functionally defined limitation of the claimed apparatus because it is capable of performing the function).

	In regards to claim 7, Chou ‘964 further discloses a first conductive channel (channel of 142b between isolation structures 144b as seen in FIG. 1A) extended from the first electrode pad to the first electrode layer (seen in FIG. 1A), for electrically connecting the first electrode pad to the first electrode layer (the capacitor seen in FIG. 1A of Chou ‘964 inherently possesses this functionally defined limitation of the claimed apparatus because it is capable of performing the function); and a second conductive channel (channel of 142a between isolation structures 144a as seen in FIG. 1A) extended from the second electrode pad to the first conductive elevation portion (seen in FIG. 1A), for electrically connecting the second electrode pad to the first conductive elevation portion (the capacitor seen in FIG. 1A of Chou ‘964 inherently possesses this functionally defined limitation of the claimed apparatus because it is capable of performing the function).

	In regards to claim 8, Chou ‘964 further discloses wherein the first base layer is silicon substrate, glass substrate or quartz substrate (described in [0013]).

	In regards to claim 9, Chou ‘964 further discloses wherein the capacitor further includes an etching stop layer (described as patterned mask in [0060]) located above the first base layer (described in [0060], noting that the patterned mask defines positions of contact holes in the cap dielectric layer 130, and is therefore above layer 102 as seen in FIG. 1A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210020737 - FIG. 1
US 20090309187 – FIG. 5F
KR 20070040714 - FIG. 8 and Line 288 of translation

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848      

/David M Sinclair/Primary Examiner, Art Unit 2848